                             Case 1:18-mj-01118-CMS Document 3 Filed 11/20/18 Page 1 of 1
'AO 466A (Rev. I 0/03) Waiver of Rule 5 & 5.1        Hearings

                                                                            '•l
                                                UNITED STATES DISTRICT COURT ·                                             ;5u�.·� ��1'�1; �;(:�!'      1



                                                                                                                               NOV 9. 0 2018
                                  ""'" '""' �='"""
                           N"""- ORTHERN                                      DI STRICT OF                             GEORG IA      ...J


- - - N-- - -----"-   ""'" - - - - - - -
                                                                                                            �;�
                                                                   -


     U
        ITE D STATES OF AMERICA                                                                                              !�'?iiJ;il
                                                                                           WAIVER OF RULE 5 & S.1 HEARIR'G�w C!nk
                                                                                                        (Comp taint/Indictment)
                                     v.
                                                                                      CASE NUMBER:           1: 18-MJ-1118
                                 U                                                                           -"'"--'--'--.;._,;;...
                                                                                                                                ,_;;_
                                                                                                                                    .;;... ���������

                ERIC MARCEL MB O LE
                                                                                      C H ARG ING DI STRICTS
                            Defendant                                                                               18_C R-20054
                                                                                      CASE NUMBER:


         I understand that charges are pending in the                          ���---"-
                                                                                        Central
                                                                                    ..;;.
                                                                                        � .;..;;..
                                                                                                         District of
                                                                                                   ;...��-
                                                                                                       .__              -�����=.;;;
                                                                                                                                   Illinois
                                                                                                                                ..;;.���-
                                                                                                                                     .;;;..




alleging violation of           ������
                                                       18: 1343 and 1349                       and that I have been arrested in this district and
                                                        (Title and Section)


taken before a judge, who has informed me of the charge(s) and my rights to:


          (l)           retain counsel or request the assignment of counsel if I am unable to retain counsel;


          (2)           an identity hearing to determine whether I am the person named in the charges;


          (3)           a preliminary hearing (unless an indictment has been returned or information filed) to determine whether there is probable
                        cause to believe an offense has been committed by me, the hearing to be held in this district or the district of prosecution; and


          (4)           Request transfer of the proceedings to this district under Rule 20, Fed. R. Crim. P., in order to plead guilty.


         I HEREBY WAIVE (GIVE UP) MY RIGHT TO A(N):
         J..X1 identity hearing
         (      )   preliminary hearing


         (      )   identity hearing but request a preliminary hearing be held in the prosecuting district and, therefore, consent to the issuance of
                    an order requiring my appearance in the prosecuting district where the charges are pending against me.




      r             I                Date
